PER CURIAM.
In these causes a petition for rehearing and application to reopen the causes were filed by counsel for the appellee, and a response thereto by counsel for appellants, and since the filing thereof counsel for the respective parties have filed the following stipulation, viz:
“The controversy in each of said causes, and the matters in dispute between the parties thereto, having been settled by agreement: It is hereby stipulated and agreed, subject to the approval of the court, that the petition for rehearing in and the application to reopen said causes, may be granted and sustained and that the several appeals may be dismissed, and that the mandates issue immediately pursuant to said dismissal."'
In pursuance of this stipulation and based entirely thereon and not as a departure from the views expressed in the opinion of this court, 27 F.(2d) 470, it is now here ordered by this court that the said petition for a rehearing and the said application to reopen be and they are each hereby sustained.
It is further ordered, adjudged, and decreed that the decrees of this court in each of these causes, filed and entered on the 7th day of May, A. D. 1928, be and they are each hereby vacated, set aside, and held for naught. And it is further ordered, adjudged, and decreed by this court, in pursuance of the foregoing stipulation, that the appeals in these causes to this court be and they are each hereby dismissed, with costs, and that in cause Ño. 6499 the Prairie Oil & Gas Company have and recover against Edward C. Twist, Albert T. Twist, and Jessie L. Payne, née Twist, the sum of $20 for its costs, and that in cause No. 6500 the Prairie Oil & Gas Company have and recover against Edward C. Twist the sum of $20 for its costs, and that in each cause execution issue therefor.
And it is further ordered by this court that the mandates of this court in these causes issue forthwith to the said District Court.